Citation Nr: 1536203	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-14 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a disorder causing right leg loss of feeling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to December 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran cancelled a Board hearing in March 2015.  


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed right ear hearing loss disability.  

2.  The Veteran does not have a currently diagnosed sleep apnea disability.  

3.  The Veteran does not have a currently diagnosed left shoulder disorder.  

4.  The Veteran does not have a currently diagnosed disorder causing right leg loss of feeling.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for a disorder causing right leg loss of feeling are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in February 2009.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions and/or examinations in April 2009 and March 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The opinions/examinations for the right ear and right leg are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  VA examinations are not necessary for the claims for service connection for sleep apnea and left shoulder disorder, as the evidence does not establish that the Veteran suffered a relevant in-service event, disease, and because there is no competent evidence of current diagnosed disability or persistent or recurrent symptoms of disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Right ear hearing loss disability

Service treatment records show that the Veteran's audiometry was monitored for possible hearing loss in service.  For instance, in October 1993, it was noted that he had worked on the flight line, had been exposed to noise, and wore earplugs and earmuffs.  Also, in May 2002, hearing conservation data, including an audiogram, was obtained.  Audiograms which were obtained for the right ear in service did not show right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  

On service evaluation in May 2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
5
0

The Veteran indicated in June 2009 that he worked on jet engines in service, which damaged his ears.  In-service jet engine work and the noise exposure that would go along with it is conceded.  

On VA examination for compensation purposes in April 2009, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
20

Speech recognition scores, using the Maryland CNC test, were 100 percent in the right ear.  The examiner reported that hearing was within normal limits in the right ear.  

Although there was concern about hearing loss in service and the Veteran is conceded to have been exposed to loud noises while working on jet engines in service, the evidence shows that he does not have current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Current disability would be at any time during the course of the claim, and the Veteran's claim dates to January 2009.  No hearing loss disability has been shown for the right ear at any point since the claim was filed.  As the showing of a right ear hearing loss disability under 38 C.F.R. § 3.385 is not demonstrated, service connection cannot be granted for right ear hearing loss disability.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The Board notes that if the Veteran's hearing acuity decreases in the future so that the regulatory criteria are met, he may request that his right ear hearing loss claim be reopened.  

The Veteran noted in June 2009 that service connection has been granted for left ear hearing loss disability, and that in service, jet engine noise was all around, not just on one side.  However, since right ear hearing loss disability is not present, service connection cannot be granted for it.  The Board notes that the Veteran indicated in a May 2002 service treatment record that one ear's hearing was better than the other's.  
 

Sleep apnea

The Veteran contended in June 2009 that he started having sleep problems in service, and went to a doctor in service for treatment.  

Service treatment records do not show sleep problems including sleep apnea.  Additionally, sleep apnea is not currently diagnosed.  

Based on the evidence, the Board finds that service connection is not warranted for sleep apnea.  There is no currently diagnosed sleep apnea disorder.  None is shown in service, and none is shown currently.  As there is no currently diagnosed sleep apnea disorder, service connection is not warranted for the same.  In the absence of a currently diagnosed disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Left shoulder

The Veteran contended in June 2009 that he had to lift heavy parts in service as a result of his job repairing jet engines, and that as a result, he started to have problems with his left shoulder.  

Service treatment records are silent for reference to left shoulder problems, and a current left shoulder disorder is not diagnosed. 

Based on the evidence, the Board finds that service connection is not warranted for a left shoulder disability.  There is no currently diagnosed left shoulder disorder shown.  None is shown in service, and none is shown currently.  As there is no currently diagnosed left shoulder disorder, service connection is not warranted for the same.  In the absence of a currently diagnosed disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  



Right leg loss of feeling

The Veteran contended in June 2009 that he had to lift heavy parts in service as a result of his job repairing jet engines, and that as a result, he started to have problems with his right leg.  

Service treatment records show information concerning service treatment which is also reported in a March 2011 VA neurology examination report.  The March 2011 VA examination report notes, in pertinent part, that there was treatment in January 1998 for low back pain with right thigh pain and tingling in the Veteran's toes including his great toe.  Deep tendon reflexes were intact and symmetrical and straight leg raising was negative bilaterally.  An X-ray of his lumbosacral spine was consistent with mild narrowing in the posterior aspect of the L5-S1 interspace.  In February 1998, he denied current sciatic pain and his great toe tingling was nearly resolved.  Straight leg raising was negative and the sciatic notches were nontender.  The assessment was resolving low back pain and myalgia.  The VA examiner noted that electronically based medical records available within the VA database are silent for loss of feeling in the right leg.  

The VA examiner gave notice of being tasked with reviewing medical records, evaluating for current level of disability, and giving current diagnosis for the claimed condition.  The Veteran advised that loss of feeling in the right leg started in about 1997 or 1998 and that it was chronic and gradual.  He stated that while working on jet engines, he started experiencing loss of feeling in the right distal lateral thigh area and the right lateral knee area.  He felt that the low back issue started first and then the leg issue came, and he reported that he used to have a tingling sensation.  He stated that the course since onset was intermittent with remissions, and that he was receiving no current treatment.  On examination, right lower extremity sensory examination was normal for vibration and decreased for pain/pinprick.  However, the location of the abnormality was inconsistent and variable.  The Veteran stated that it was sometimes in the lateral leg area, and sometimes in the posterior thigh area, and sometimes either in the medial or lateral foot area.  At times when he was asked to close his eyes and respond if touched, he responded, "I can't feel that" when he was touched.  He had no dysesthesias.  The examination yielded unreliable/inconsistent results in the examiner's opinion.  Motor examination was 5/5 in the right hip, knee, and ankle for flexion and extension, and for great toe extension.  Muscle tone was normal and there was no muscle atrophy or tremor.  The Veteran had normal gait on heels, toes, and heel to toe; normal one leg stance; and a negative Romberg's test.  The diagnosis was subjective loss of feeling in the right leg.  The examiner stated that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The Veteran stated that the problem limited his activities because it was there, but he was unable to provide specifics, stating that it was hard to explain.  

The examiner opined that the Veteran's claimed loss of feeling in his right leg is less likely as not caused by or a result of right thigh pain and tingling in his right lower extremity during service.  The rationale was that the Veteran had one episode of sore back with right thigh pain and mild tingling in the right great toe, diagnosed as lumbar myalgia in January 1998, which resolved, and that there was no documentation of loss of feeling in the area of the right leg being claimed currently, while the Veteran was on active duty, nor in the electronic records database.  Also, examination showed normal motor strength and symmetric reflexes, and sensory examination was variable and inconsistent.  

Based on the evidence, the Board finds that service connection is not warranted for a disorder causing right leg loss of feeling.  There is no currently diagnosed right leg disorder.  None is shown in the electronic record database, and the examiner in March 2011 examined the Veteran in detail neurologically and found that there were only subjective findings, without objective data to support a more definitive diagnosis.  No neurological diagnosis was rendered.  The diagnosis rendered, or subjective loss of feeling in the right leg, is not even a clinical finding.  Instead, it was a report as to what the Veteran subjectively claimed to feel.  Furthermore, the Veteran's sensory examination was the only one which was abnormal, and it was variable, inconsistent, and unreliable according to the examiner.  As there is no currently diagnosed disorder causing right leg loss of feeling, service connection is not warranted for the same.  In the absence of a currently diagnosed disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  Even if the Board were to concede that the Veteran may have a current disorder causing right leg loss of feeling, the examiner in March 2011 found that it would not be related to service for satisfactory reasons indicated above.  


ORDER

Service connection for right ear hearing loss disability is denied. 

Service connection for sleep apnea is denied.

Service connection for a left shoulder disability is denied.

Service connection for a disorder causing right leg loss of feeling is denied. 



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


